UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-5109


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TEALZIE RANDALL, III, a/k/a Tealize Randall, III,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-00800-PMD-8)


Submitted:   August 16, 2012                 Decided:   August 20, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven M. Hisker, HISKER LAW FIRM, PC, Duncan, South Carolina,
for Appellant.    Alston Calhoun Badger, Jr., Assistant United
States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tealzie      Randall,      III,      appeals    the    eighty-four-month

sentence imposed by the district court following his guilty plea

to   possession     with    intent     to     distribute       cocaine     and   cocaine

base, in violation of 21 U.S.C. § 841(a)(1) (2006).                         On appeal,

Randall’s     counsel      filed       a    brief      pursuant      to     Anders      v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious       grounds        for        appeal       but      questioning           the

reasonableness      of     the   sentence.             Randall     filed    a    pro     se

supplemental brief. *       Finding no error, we affirm.

            In reviewing a sentence, we must first ensure that the

district court did not commit any significant procedural error,

such as failing to properly calculate the applicable Guidelines

range,    failing     to   consider        the    18    U.S.C.     § 3553(a)      (2006)

factors, or failing to adequately explain the sentence.                          Gall v.

United States, 552 U.S. 38, 51 (2007).                     Once we have determined

that there is no procedural error, we must then consider the

substantive    reasonableness          of       the    sentence,     “tak[ing]         into


      *
        Randall contends that counsel was ineffective in
presenting his motion to suppress evidence.    We conclude that
the record does not conclusively demonstrate that counsel was
ineffective.   See United States v. Martinez, 136 F.3d 972, 979
(4th Cir. 1998) (providing standard); see also Strickland v.
Washington, 466 U.S. 668, 688, 694 (1984) (providing elements of
ineffective assistance claim).    Thus, we decline to consider
this claim on direct appeal.



                                            2
account    the     totality            of    the       circumstances.”            Id.         If    the

sentence imposed is within the appropriate Sentencing Guidelines

range, we presume it is reasonable.                                United States v. Mendoza-

Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).                                   This presumption

may be rebutted by a showing “that the sentence is unreasonable

when measured against the § 3553(a) factors.”                                 United States v.

Montes-Pineda,         445    F.3d          375,       379    (4th    Cir.     2006)     (internal

quotation marks omitted).                      Upon review, we conclude that the

district court committed no procedural or substantive error in

sentencing       Randall          to        eighty-four            months’    imprisonment,           a

sentence within the applicable Sentencing Guidelines range.                                        See

United    States       v.    Lynn,          592    F.3d       572,    587    (4th      Cir.    2010)

(providing standard of review); see also Gall, 552 U.S. at 46.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                      This court

requires that counsel inform Randall, in writing, of his right

to petition the Supreme Court of the United States for further

review.      If    Randall         requests            that    a    petition      be    filed,      but

counsel    believes          that       such       a       petition    would      be    frivolous,

counsel   may      move      in     this       court         for    leave    to   withdraw         from

representation.         Counsel’s motion must state that a copy thereof

was   served      on   Randall.              We    deny       Randall’s      request      for      new

counsel and dispense with oral argument because the facts and

                                                       3
legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4